¶31 (dissenting) — The plain language of Criminal Rule (CrR) 4.7(a) does not require that the State provide the defense with copies of the evidence it intends to use at trial. Rather, CrR 4.7(a) requires disclosure, which is satisfied if the State provides the defense with notice of its intended evidence and access thereto sufficient for the defense to prepare. In its discretion, a trial court may order the State to provide the defense with copies of its evidence in a particular case. However, when dealing with child *442pornography, such an order should be issued only after a particularized showing of need sufficient to overcome the important interests weighing against duplicating and disseminating such pornographic contraband. Because no such showing of need was made by the defense for respondent Giles or respondent Wear, I dissent from the majority’s decision to affirm orders issued by the trial court requiring copies of all pornographic evidence in those cases. For similar reasons, I also dissent from the majority’s decision to reverse the trial court’s discretionary determination not to order the State to provide copies of the child pornography evidence in the case of petitioner Boyd.
J.M. Johnson
*442A. CrR 4.7(a) Requires Notice and Access, Not Copies
¶32 The majority correctly concludes that the main provision governing access to intended evidence in these cases is CrR 4.7(a).10 Majority at 432. However, the majority misinterprets the plain language of this rule. CrR 4.7(a) provides, in relevant part:
Except as otherwise provided by protective orders or as to matters not subject to disclosure, the prosecuting attorney shall disclose to the defendant the following material and information . .. any books, papers, documents, photographs, or tangible objects, which the prosecuting attorney intends to use in the hearing or trial ....
CrR 4.7(a)(l)(v) (emphasis added). In short, prosecutors have an obligation to “disclose” to the defendant any materials or objects which they intend to use at trial. Id. However, to “disclose” does not mean to “provide copies.” The rule could easily be rewritten to require the latter, but such amendment to our court rules should be properly proposed and carefully considered by this court.
¶33 The term “disclose” is not defined in CrR 4.7 or elsewhere in the rules, so reference to its dictionary definition is appropriate. The dictionary provides that to “dis*443close” means “to expose to view ... to make known.” Webster’s Third New International Dictionary 645 (2002). Thus, the rule’s plain language requires the State, at least, to inform defense counsel of the existence of materials it intends to use at trial. See State v. Penn, 23 Wn. App. 202, 204, 596 P.2d 1341 (concluding State complied with disclosure obligation under CrR 4.7(a)(l)(v) by providing defendant with statement listing “narcotics paraphernalia in general” as a tangible object intended for use at trial), review denied, 92 Wn.2d 1026 (1979);11 State v. Smith, 15 Wn. App. 716, 721, 552 P.2d 1059 (1976) (“CrR 4.7(a)(l)(v) requires the prosecution to reveal the existence and nature of tangible evidence intended for use at trial.” (emphasis added)). Making the evidence known or exposing it to view may also, logically, entail making the materials available for inspection. However, providing the defense with its own copies of all such materials, to peruse or use at its convenience, is not required to comply with the mandate “to expose [the evidence] to view” or “to make [it] known” to the defense. Webster’s Third New International Dictionary 645 (2002). Accordingly, the plain language of CrR 4.7(a) does not require that the State always provide the defense with copies of all intended evidence. The majority errs in holding to the contrary. See majority at 433.
¶34 Because the plain language of CrR 4.7(a) does not support the majority’s position that copies are mandatory, it relies instead on “the policies underlying the rules.” Majority at 433-35. However, where the plain language of a court rule is unambiguous, the rule is to be enforced in accordance with that language. Gourley v. Gourley, 158 Wn.2d *444460, 466, 145 P.3d 1185 (2006). As explained above, the plain language of CrR 4.7(a) does not require copies. Because there is no ambiguity on this point, it is inappropriate to engage in amendment by construction based on underlying policies. Gourley, 158 Wn.2d at 466.
¶35 Even assuming such construction was found to be appropriate, the majority’s analysis is flawed. The majority primarily focuses its argument on two principles: (1) fairness and (2) the right to adequate representation. See majority at 433. Specifically regarding fairness, the majority states that “[t]he discovery rules ‘are designed to enhance the search for truth,’ and their application by the trial court should ‘insure a fair trial to all concerned, neither according to one party an unfair advantage nor placing the other at a disadvantage.’ ” Majority at 433 (quoting State v. Boehme, 71 Wn.2d 621, 632-33, 430 P.2d 527 (1967)).12 The majority also cites to this court’s statement in State v. Yates, 111 Wn.2d 793, 797, 765 P.2d 291 (1988) (quoting Criminal Rules Task Force, Washington Proposed Rules of Criminal Procedure 77 (West Pub’g Co. ed. 1971)) that
“ ‘[in] order to provide adequate information for informed pleas, expedite trials, minimize surprise, afford opportunity for effective cross-examination, and meet the requirements of due process, discovery prior to trial should be as full and free as possible consistent with protections of persons, effective law enforcement, the adversary system and national security.’ ”
Majority at 434.
¶36 I agree with the majority that CrR 4.7(a) should be interpreted in a manner which “ ‘insure [s] a fair trial to all concerned’ ” and provides for discovery that is “ ‘as full and free as possible consistent with’ ” other competing policy concerns. Majority at 433 (quoting Boehme, 71 Wn.2d at *445632-33), 434 (quoting Yates, 111 Wn.2d at 797). However, I do not agree that this concern for fairness requires that the plain language of CrR 4.7(a) be distorted to create a mandate that the State provide the defense with copies of all materials the State intends to use at trial in every case. Rather, I conclude that acknowledging the existence of the evidence and making it reasonably available for inspection, as is required by the plain disclosure language of CrR 4.7(a), satisfies the fairness concerns cited by the majority. In these cases, my conclusion is supported by concerns for the constitutional rights of the victims as well as the illegal nature of the child pornography evidence.
¶37 Regarding the right to adequate representation, the majority notes that the “right to effective assistance includes a ‘reasonable investigation’ by defense counsel” and “also guarantees expert assistance if necessary to an adequate defense.” Majority at 434. The majority argues that CrR 4.7(a) must be construed in a manner which “harmoniz[es] with the right to effective assistance.” Majority at 435. Thus, the majority concludes that “[w]here the nature of the case is such that copies are necessary in order that defense counsel can fulfill [its] critical role, CrR 4.7(a) obliges the prosecutor to provide copies of the evidence . . . .” Majority at 435.
¶38 I agree that CrR 4.7(a) must be applied in a manner that comports with defendants’ constitutional rights, including the right to effective assistance of counsel. However, as the majority appears to concede, copies are not necessary in every case for defense counsel to effectively prepare. While there may be some instances “[w]here the nature of the case” may make such copies necessary, majority at 435, this possibility does not justify construing CrR 4.7(a) to impose a mandatory requirement upon the State to provide copies in all cases. Instead, whether the State must provide *446copies is a matter that should be left to the discretion of the trial court in each case.13
¶39 Moreover, I reject the majority’s suggestion that copies should be deemed necessary in all cases involving child pornography evidence. Majority at 435-36. That the constitutional rights of criminal defendants do not require that copies be provided in every case involving child pornography has been expressly confirmed by many federal courts, which have substantial experience with the subject due to the unfortunate frequency of interstate and international trafficking in child pornography.14 Federal courts have held that, on its face, section 504 of the Adam Walsh Child Protection and Safety Act of 2006 (Adam Walsh Act), Pub. L. No. 109-248, 120 Stat. 587 (2006) (codified at 18 U.S.C. § 3509(m)), which requires courts to deny “any request by the defendant to copy . . . any property or material that constitutes child pornography ... so long as the Government makes the property or material reasonably available to the defendant,” offends neither the Fifth or Sixth Amendment.15 United States v. Knellinger, 471 F. Supp. 2d 640, 642-43 (E.D. Va. 2007); United States v. O’Rourke, 470 F. Supp. 2d 1049, 1053 (D. Ariz. 2007); *447United States v. Johnson, 456 F. Supp. 2d 1016, 1019-20 (N.D. Iowa 2006). Moreover, even prior to the enactment of the above federal statute, two federal circuit courts concluded that it was not error for a trial court to deny a defendant’s motion for copies of child pornography evidence. United States v. Horn, 187 F.3d 781, 792 (8th Cir. 1999); United States v. Kimbrough, 69 F.3d 723, 730-31 (5th Cir. 1995); see also United States v. Husband, 246 F. Supp. 2d 467, 469 (E.D. Va. 2003) (refusing to order that “contraband [such as child pornography] be distributed to defendant or his counsel” and concluding that the government “met its obligation under Rule 16 ... by allowing access to the tape” at issue).
¶40 In sum, I reject the majority’s conclusion rewriting CrR 4.7(a) to obligate the State to provide the defense with copies of “any books, papers, documents, photographs, or tangible objects, which the prosecuting attorney intends to use in the hearing or trial. . . .” CrR 4.7(a)(l)(v). Instead, I would hold, in accordance with the plain language of the rule, that the State satisfies its burden to “disclose” under CrR 4.7(a) by alerting the defense to the existence of the materials or objects, which the State intends to use, and making this evidence reasonably available.
B. Although CrR 4.7(a) Does Not Require Copies, a Trial Court May Order Copies in its Discretion, Subject to Appropriate Protective Conditions
¶41 Absent a manifest abuse of discretion, decisions regarding the scope of discovery lie within the sound discretion of the trial court. State v. Norby, 122 Wn.2d 258, 268, 858 P.2d 210 (1993) (citing State v. Pawlyk, 115 Wn.2d 457, 470-71, 800 P.2d 338 (1990)). Thus, although CrR 4.7(a) does not require the State to provide the defense with copies of the materials it intends to use at trial, see part A, supra, the trial court has discretion to order such copies in appropriate circumstances. Any such order should be reviewed for an abuse of discretion.
¶42 A proper exercise of trial court discretion in these circumstances requires a showing of need for copies re*448quested by the defense. It would be manifestly unreasonable for a trial court to order the State to go beyond providing notice and access absent any proof that such disclosure is inadequate to meet the defense’s needs.16 Particularly where the evidence at issue is child pornography, I would hold that a trial court’s order to provide copies must be supported by a particularized showing of need sufficient to overcome the numerous, important interests that weigh against copying and disseminating such contraband. These interests include crime prevention, protection of victims in general and child victims of sex offenses in particular, and protection of individual privacy interests. Consideration of these countervailing interests is both reasonable and necessary to ensure that trial courts do not run afoul of the spirit, if not the letter, of Washington law by ordering the State to provide copies of child pornography evidence. See, e.g., RCW 9.68A.050 (felony to duplicate and/or disseminate child pornography). Ultimately, I conclude that these considerations dictate against ordering copies in most cases.
¶43 First, to order the State to duplicate and disseminate child pornography evidence runs counter to this State’s criminal law. For obvious example, RCW 9.68A.050 criminalizes “[d]ealing in depictions of minor engaged in sexually explicit conduct.” This statute reads as follows:
A person who:
(1) Knowingly develops, duplicates, publishes, prints, disseminates, exchanges, finances, attempts to finance, or sells any visual or printed matter that depicts a minor engaged in an act of sexually explicit conduct; or
(2) Possesses with intent to develop, duplicate, publish, print, disseminate, exchange, or sell any visual or printed *449matter that depicts a minor engaged in an act of sexually explicit conduct is guilty of a class C felony punishable under chapter 9A.20 RCW.
RCW 9.68A.050. Similarly, RCW 9.68A.070 criminalizes the knowing possession of depictions of minors engaged in sexually explicit conduct. See also RCW 9.68A.120(1) (“All visual or printed matter that depicts a minor engaged in sexually explicit conduct” is subject to seizure and forfeiture.). In light of the above statutes, it is clear that a court order requiring the State to copy and distribute child pornography evidence conflicts with our State’s criminal law.
¶44 Ordering the State to provide copies of child pornography evidence also implicates the interests protected by article I, section 35 of our state constitution. This provision expresses our people’s intent that crime victims be treated with “due dignity and respect.” Const, art. I, § 35. To order duplication and dissemination of child pornography evidence in a child sex offense trial affords the child victim neither dignity nor respect. Instead, it further harms the child by increasing the audience for the child’s victimization as well as magnifying the risk that the materials will be made available to the public at large. See New York v. Ferber, 458 U.S. 747, 759, 102 S. Ct. 3348, 73 L. Ed. 2d 1113 (1982) (each duplication of a piece of child pornography results in yet another “permanent record of the children’s participation and the harm to the child is exacerbated by their circulation”). Thus, a court order to provide copies contradicts the policy embodied in our state constitution.
¶45 In addition to protecting victims in general, Washington law expressly provides for the protection of child victims of sex offenses in particular. Our legislature has concluded that the “prevention of sexual exploitation and abuse of children constitutes a government objective of surpassing importance” and that the “care of children is a sacred trust.” RCW 9.68A.001. Our legislature has also expressed an intent “to insure that all child victims and witnesses of crime are treated with ... sensitivity, courtesy, *450and special care.” RCW 7.69A.010. It is difficult to comprehend how a court order compelling the State to duplicate and disseminate child pornography evidence can be reconciled with the preservation of the State’s “sacred trust” regarding child sex offense victims. RCW 9.68A.001. Hence, such an order contradicts another aspect of our State’s public policy.
¶46 Finally, to compel the State to provide copies of child pornography evidence also implicates the strong right of privacy enshrined in our state constitution. See Const, art. I, § 7. There can be no question that duplication and dissemination of pornographic images of a child victim constitutes an extreme invasion of that child’s private affairs. See Adam Walsh Act § 501(2)(D) (“Every instance of viewing images of child pornography represents a renewed violation of the privacy of the victims and a repetition of their abuse.”). Thus, a court order to automatically provide copies of child sex pictures runs counter to this separate provision of our state constitution.
¶47 Ultimately, in light of the above interests, I believe that mandating notice to defense counsel and adequate access for inspection is the appropriate approach to take in most cases involving child pornography evidence. My conclusion is supported by the fact that this approach has already been adopted at the federal level and by some of our sister states. See 18 U.S.C. § 3509(m); Ariz. R. Crim. R 15.1(j); Cal. Penal Code § 1054.10. As summarized by Congress: “It is imperative to prohibit the reproduction of child pornography in criminal cases so as to avoid repeated violation and abuse of victims, so long as the government makes reasonable accommodations for the inspection, viewing, and examination of such material for the purposes of mounting a criminal defense.” Adam Walsh Act § 501(2)(F).
¶48 Additionally, in those limited circumstances where a trial court determines that an order to provide copies is appropriate, I would hold that the trial court must subject defense receiving copies to stringent protective conditions. Such conditions should be imposed by issuing a protective *451order pursuant to CrR 4.7(h)(4).17 While protective orders are to be issued under this rule upon a showing of cause by the State, see supra note 17, such a showing can easily be made in all cases involving child pornography evidence, given the many interests weighing against duplication and dissemination, discussed above. The majority provides a helpful outline of some of the particular conditions that should be imposed. Majority at 438-39.
C. The Record in State v. Giles and State v. Wear Did Not Establish Need for Copies To Prepare the Defense
¶49 The trial court in the cases of Giles and Wear required the State to provide copies of all child pornography evidence to the defense. Majority at 429. However, the record reveals that neither Giles nor Wear made a particularized showing of need for these copies sufficient to overcome the numerous interests weighing against copies. Counsel for both respondents offered the trial court only generalized allegations of unfairness, unconstitutionality, and inconvenience to support their demands for copies. See Verbatim Tr. of Proceedings (VTP) (Sept. 20, 2006) at 5-11, 19-21, State v. Giles and State v. Wear, Nos. 06-1-03604-4, 06-1-03616-8 (Pierce County Super. Ct., Wash.). Neither defense counsel presented any documentation or testimony as to his or her need for copies of particular materials to prepare the cases. Cf. United States v. Frabizio, 341 F. Supp. 2d 47 (D. Mass. 2004) (defendant’s successful motion to compel copies of child pornography evidence supported by affidavit from retained expert detailing proposed analysis of particular items of evidence and costs associated with being required to conduct analysis at government facility). Moreover, neither counsel even argued there was a need for copies to facilitate any expert *452preparation or testimony. Giles’ counsel admitted that he had never attempted to view any of the State’s evidence prior to bringing the motion to compel. VTP (Sept. 20, 2006) at 10-11.
¶50 The State reasonably responded with an offer to provide private access to the child pornography for defense counsel, their clients, and their experts. VTP (Sept. 20, 2006) at 14, 17-18, 22. The State argued that such access, rather than copies, was the appropriate approach in light of the risk of harm to the child victims. VTP (Sept. 20,2006) at 12. The State also pointed out that the evidence sought by Giles and Wear consisted primarily of 21 videotapes made by the defendants themselves. VTP (Sept. 20, 2006) at 13-14. Based on this record, I would hold that the trial court abused its discretion in both Giles and Wear by ordering the State to provide the defense with copies of the child pornography evidence. There is no evidence of actual need in the record to support the trial court’s orders. Thus, I dissent from the majority’s decision to affirm these orders. See majority at 441.
D. The Record in State v. Boyd Does Not Support Finding an Abuse of Discretion
¶51 In the case of Boyd, the trial court denied defense counsel’s motion to compel copying of the pornography in question. Majority at 429. I would affirm the trial court. Boyd’s counsel did make a particularized claim of need for copies to prepare Boyd’s defense but provided no factual support for her claim. In particular, counsel argued that her expert(s) needed a mirror image of Boyd’s computer’s hard drive, as well as copies of all the photographs to be used by the state, to effectively assist in preparing Boyd’s defense. See Verbatim Report of Proceedings (VRP) (Oct. 10, 2006) at 9-12, 32, State v. Boyd, No. 04-1-05178-1 (Pierce County Super. Ct., Wash.). However, counsel submitted no documentation or testimony supporting the need to have her own copies, as opposed to having reasonable access to the evidence within a state facility. The State responded with *453an offer to provide reasonable, private access to the evidence for defense counsel, her client, and her expert. VRP (Oct. 10, 2006) at 25-26, 28. The State argued that this was the better approach in light of the compelling need to protect the victims in this case. VRP (Oct. 10, 2006) at 30-31.
¶52 Ultimately, the trial court, in the exercise of its discretion, determined that the defense’s showing of need was insufficient to justify an order to provide copies. VRP (Oct. 10, 2006) at 36-37. Instead, the court ordered the State to provide the defense with access to the evidence sufficient to accommodate the defense’s trial preparation needs. VRP (Oct. 10, 2006) at 37-41; see also Mot. for Discretionary Review, App. A (Protective Order Regarding Def.’s Access to Child Pornography), State v. Boyd, No. 04-1-05178-1 (Pierce County Super. Ct., Wash. Oct. 17, 2003). In light of the record, the trial court’s decision cannot be deemed manifestly unreasonable. Thus, the trial court did not abuse its discretion, and the majority’s reversal contradicts our long-standing rule of deferring to trial courts on such matters.
Conclusion
¶53 The majority has erroneously construed the plain language of the “disclosure” rule, CrR 4.7(a), to require the State to provide the defense with copies of the pornography evidence it intends to use at trial. Copies of child pornography should be provided only when a trial court determines, in its discretion, that the defense’s particularized showing of need outweighs the substantial policy interests weighing against duplication and dissemination of such pornography contraband. These interests of victims, and child sex crime victims especially, are clearly expressed in our State’s constitution and legislation but have been grievously disregarded by the majority. Accordingly, I dissent.

 Subsection (h)(4) of CrR 4.7, which provides for protective orders, is also relevant, as is further discussed below.


 The majority attempts to limit the usefulness of Penn by stating that “[i]t did not address the sufficiency of the access [the defendant] would have received” to the contraband evidence at issue. Majority at 433 n.3. This assertion, however, does not alter the fact that the Penn court addressed the State’s duty to “disclose to the defendant . . . any tangible objects” under CrR 4.7(a)(l)(v) and concluded that including the description “ ‘narcotics paraphernalia in general’ ” in its discovery documents was sufficient to satisfy the state’s burden. 23 Wn. App. at 204. Thus, the case supports the conclusion that even mere acknowledgement of the existence of evidence may satisfy the state’s burden of disclosure under CrR 4.7(a) in some cases.


 The majority’s use of this quote appears to overlook the emphasis placed on victims’ rights by Washington law. See, e.g., Const, art. I, § 35. Ensuring “a fair trial to all concerned” requires consideration of the victims’ interests as well as those of the parties.


 Although the plain language of CrR 4.7(a) does not obligate the State to provide copies of evidence to the defense, trial courts have discretion to order such copies in appropriate circumstances. In deciding whether and how to exercise this discretion, trial courts must take into account defendants’ constitutional rights. Thus, “[w]here the nature of the case is such that copies are necessary,” majority at 435, a trial court can require the State to provide copies, subject to protective order.


 That the federal courts have reached this conclusion is made even more significant by the fact that they unlike this court, are not constitutionally required to consider the rights of crime victims. Const, art. I, § 35.


 In enacting the “Child Pornography Prevention” portion of the Adam Walsh Act, Congress found, among other things, that the “distribution... and possession of child pornography ... is harmful to the physiological, emotional, and mental health of the children depicted [therein] and has a substantial and detrimental effect on society as a whole.” Adam Walsh Act § 501(1)(A). Congress also found that persons who initially seek and distribute child pornography purely on an intrastate basis are “likely to enter the interstate market in child pornography in search of additional child pornography, thereby stimulating demand in the interstate market in child pornography,” id. at § 501(l)(D)(i), and are likely to contribute their own materials to this market. Id. at § 501(l)(D)(ii).


 The majority states that to require a showing of need by the defendant to support an order for copies “is to ignore the inherent materiality of the disclosure mandated by CrR 4.7(a).” Majority at 437. However, it is not my position that a defendant must make a showing of need to obtain disclosure of the evidence the State intends to use at trial. The State must automatically comply with its obligation to disclose its evidence under CrR 4.7(a). However, the State should not be required to go beyond its mandatory burden of providing notice and access unless and 'until there is a showing of need by the defense.


 CrR 4.7(h)(4) provides:
Upon a showing of cause, the court may at any time order that specified disclosure be restricted or deferred, or make such other order as is appropriate, provided that all material and information to which a party is entitled must be disclosed in time to permit the party’s counsel to make beneficial use thereof.